Upon consideration of the petition filed by Defendant on the 14th of December 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Lenoir County:
"Dismissed by order of the Court in conference, this the 9th of June 2016."
The following order has been entered on the motion filed on the 14th of December 2015 by Defendant to Expedite Petition for Writ of Mandamus:
"Motion Dismissed as moot by order of the Court in conference, this the 9th of June 2016."